Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
2.	Claims 1, 3-14 and 16-19 are all the claims for this application.	
3.	Withdrawn Claims 10-13, 16-17 and 19 are joined for examination. Claims 10-12 are amended by Examiner’s Amendment set forth below.
4.	Claims 1, 3-14 and 16-19 are all the claims under examination.

Withdrawal of Rejections
Double Patenting
5.	The provisional rejection of Claims 1, 3-9, 14 and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 14 and 18 of copending Application No. 16/570129 (reference application US 20200071405) is withdrawn. 
The terminal disclaimer filed on 6/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue from Application No. 16/570129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynn Janulis on June 10, 2022.
The application has been amended as follows: 
10. (Currently amended) A nucleic acid sequence of one or more encoding the antibody construct or the oligomer thereof of claim 1.
11. (Currently amended) A vector comprising a nucleic acid sequence of one or more of claim 10.
12. (Currently amended) A host cell transformed or transfected with a nucleic acid sequence of one or more of claim 10.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
a) The amendments to Claims 10-12 clarify the subject matter for those previously withdrawn claims.
b) The forty-six (46) multispecific antibody constructs comprising an anti-CDH19 binding domain comprising the VH/VL CDR1-3 for all of elements (a)-(au) of Claim 1 and an anti-CD3 binding domain of Claim 9 is found to be free from the art.
c) A method of treating a melanoma in a subject with any one of the 46 antibody constructs has been demonstrated by, in vitro, working examples in the specification for specific melanoma cell lines correlated with human disease.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Claims 1, 3-14 and 16-19 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643